Citation Nr: 0009369	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to service connection for a disorder 
manifested by insomnia and stress, as due to service-
connected tinnitus.

3. Entitlement service connection for a skin disorder, 
including as due to an undiagnosed disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1992 and retired after twenty-three years of 
active service.  This matter comes to the Board of Veterans' 
Appeals on appeal from September 1997 and March 1998 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 

Regarding the veteran's claim for bilateral hearing loss as 
due to service-connected tinnitus, the Board observes that in 
an unappealed March 1993 decision, the RO denied service 
connection for bilateral hearing loss and noted that there 
was no evidence current hearing disability.  This 
determination is final and may not be reopened without 
evidence deemed to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  The current appeal comes before the Board 
from a RO rating decision of March 1998 that denied the claim 
of entitlement to service connection for bilateral hearing 
loss as due to service-connected tinnitus.

The Board points out in this regard, that a new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 124 (1997).  Thus, as the record reflects a 
prior final decision denying service connection for bilateral 
hearing loss, the issue is more properly characterized as one 
of whether new and material evidence has been submitted.

To the extent that the RO has treated the secondary service 
connection theory of entitlement to bilateral hearing loss 
due to service-connected tinnitus as a separate claim 
considered on the merits, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F. 3d 1380 (Fed.Cir 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claim out to be reopened.  38 U.S.C.A. 
§ 5108 (West 1991).

The matter of the veteran's claim of entitlement to service 
connection for a skin disorder, including as due to an 
undiagnosed illness, will be addressed in the remand section 
below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO.

2. An unappealed March 1993 RO decision denied service 
connection for bilateral hearing loss.

3. The evidence added to the record since the March 1993 
rating decision that denied service connection for a 
bilateral hearing loss is either cumulative or redundant 
or does not bear directly and substantially upon the 
specific matter under consideration and is so 
insignificant as to not warrant reconsideration of the 
merits of the claim on appeal.

4. Service connection was granted for left ear tinnitus in 
March 1993.

5. The medical evidence establishes that the veteran's 
insomnia is proximately due to his service-connected left 
ear tinnitus.





CONCLUSIONS OF LAW

1. The March 1993 rating decision that denied service 
connection for bilateral hearing loss is final; new and 
material evidence has not been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.385 (1999).

2. Insomnia is proximately due to or the result of the 
veteran's service-connected left ear tinnitus. 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence for Service Connection for 
Bilateral Hearing Loss

The RO, in a decision dated in March 1993, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The RO found at that time that the 
veteran's hearing was normal with no evidence of hearing 
loss, according to VA regulations.  The veteran did not 
appeal the RO's decision and it became final based upon the 
evidence then of record.

The evidence of record at the time of the March 1993 RO 
deicsion that denied service connection for bilateral hearing 
loss included the veteran's service medical records.  When 
examined for enlistment into service in July 1969, audiogram 
findings, in pure tone thresholds, in decibels, were 
apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5(?)
LEFT
15
10
10
 
15

He was found qualified for active service.  The veteran's 
service records show that his military occupational specialty 
was aerospace propulsion technician for nineteen years and 
aerospace propulsion superintendent for four years.  Service 
medical records and periodic audiometric examination reports 
reflect normal hearing and that the veteran wore ear 
protection, e.g., plugs and muffs that were considered 
adequate protection. 

When examined for a periodic service examination in January 
1978, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
5
5
5
       
15 
10

In a January 1987 report of medical history, the veteran 
described his health as good and checked no to having hearing 
loss.  According to a February 1987 audiogram, findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
25
LEFT
0
0
15
       
20
25

An August 1991 audiogram reflects findings, in pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
10
10
10
       
20
25

According to an August 1991 periodic physical examination 
report, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
20
20
LEFT
0
10
15
       
40
35

In the summary of defects and diagnoses section of the 
examination report, the examiner noted high frequency hearing 
loss as non-progressive.

Also of evidence at the time of the March 1993 rating 
decision was a December 1992 VA audiometric examination 
report.  The veteran described a right ear hearing loss since 
1992 with exposure to acoustic trauma from aircraft in 
service and hunting as a civilian.  He reported periodic 
tinnitus in his left ear since 1990.  The veteran was advised 
to have annual audiograms, wear hearing protection and seek 
medical attention if his symptoms worsened.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
15
LEFT
5
15
10
       
35
30

Speech recognition on the Maryland CNC word list was 98 
percent in the veteran's right and left ears.  The VA 
examiner said the audiogram showed normal hearing sensitivity 
in the right ear and a mild loss at 3,000, 4,000 and 8,000 
decibels on the left.  An air bone gap was present at 4,000 
decibels on the left, however, immittance test results 
supported a sensory hearing loss.  Speech findings supported 
the pure tone results.  In the VA examiner's opinion, the 
test estimate of the veteran's organic hearing sensitivity 
was normal hearing by VA standards, bilaterally.

At a December 1992 VA general medical examination, the 
veteran complained of ringing in his left ear and indicated 
that on a UTA (Unit Training Assembly?) physical in September 
1992, he was advised that he had decreased hearing in his 
left ear.  Diagnoses included tinnitus and decreased hearing, 
left ear.

In March 1993, the RO granted service connection for 
periodic, left ear tinnitus and denied the claim for service 
connection for bilateral hearing loss.

The March 1993 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the March 1993 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in February 1997, when the veteran raised a claim for 
hearing loss secondary to service-connected tinnitus.  The 
evidence added to the record since the March 1993 decision 
consists of VA medical records and examination reports and 
the veteran's oral and written statements.

According to a July 1997 VA audiogram, findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
10
15
15
       
35 
35

Speech recognition on the Maryland CNC word list was 100 
percent in the veteran's right and left ears.  A July 1997 VA 
outpatient audiometric consultation report indicates that the 
veteran gave history of noise exposure and annoying tinnitus, 
bilaterally.  The examiner said the veteran had normal 
hearing in the right ear, with mild hearing loss at 8,000 
decibels and mild sloping sensorineural hearing loss in the 
left ear.  A hearing aid was recommended.

According to a June 1998 VA audiogram, findings, in pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
5
10
10
       
35
35

The VA examiner noted that the veteran's hearing had not 
changed since 1997.

At his November 1998 personal hearing at the RO, the veteran 
testified that he entered service with normal hearing and 
experienced a hearing loss in service that was first noticed 
in 1986.  He described exposure to acoustic trauma as an 
aircraft production supervisor and jet engine mechanic and 
said he wore ear protection but often had to remove it to 
talk with others.   

The veteran has asserted that he has a bilateral hearing loss 
that started in service, however, there are no references to 
complaints or treatment of a hearing loss in service. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma as an aircraft production supervisor and jet mechanic 
and his Report of Discharge or Transfer indicates that his 
occupational specialty in service was aircraft production 
supervisor and jet mechanic and that he served in the 
Republic of Vietnam and in the Persian Gulf War. 

Nevertheless, service medical records show normal hearing, 
according to VA standards.  Although the veteran testified 
that his hearing loss was noticed in 1986, audiometric 
findings in February 1987 were within normal limits.  While 
an August 1991 periodic examination report shows a hearing 
loss of 40 decibels at 3,000 Hertz, when examined by VA in 
December 1992, audiometric tests found he had normal 
bilateral hearing, according to VA regulations.  Furthermore, 
in 1997, a VA audiogram showed normal right ear hearing and a 
mild sloping sensorineural hearing loss in the left ear and, 
in 1998, his hearing had not changed.   

While recent VA audiometric findings reveal a mild left ear 
hearing loss and that the veteran was fitted for a hearing 
aid, there was no current evidence that the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz was 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz were 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.   See 38 C.F.R. § 3.385.

Although the veteran asserted that he had a bilateral hearing 
loss due to his service-connected tinnitus, the veteran's 
hearing is normal according to VA standards and there is no 
medical evidence that supports his assertion of a current 
bilateral hearing disability.  See 38 C.F.R. § 3.310(a) 
(1999)(service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury).

In sum, the evidence received since the March 1993 decision 
to deny service connection for bilateral hearing loss 
consists of VA medical records and examination reports and 
the veteran's statements asserting his contention that he had 
a bilateral hearing loss in service that worsened after 
discharge, or alternatively, that he has hearing loss due to 
tinnitus.  Nevertheless, the veteran is not qualified as a 
lay person to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Consequently, the Board finds that the evidence received 
since the March 1993 rating decision regarding the claim for 
service connection for bilateral hearing loss does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the March 1993 rating decision to 
deny service connection for bilateral hearing loss is not new 
and material, it follows that the claim for service 
connection for bilateral hearing loss is not reopened. 

II. Service Connection for A Disorder Manifested by Insomnia 
and Stress, Secondary to Service-Connected Tinnitus

The veteran is seeking service connection for a disorder 
manifested by insomnia and stress, due to his service-
connected tinnitus.  The veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

A. Factual Background
 
When examined for enlistment into service in July 1969, there 
was no report of psychiatric abnormality and the veteran was 
found qualified for active service.  Service records are 
negative for complaints or treatment of a psychiatric 
disorder and, when examined in August 1991, the periodic 
physical examination report did not describe a psychiatric 
abnormality.

As noted above, in March 1993, service connection was granted 
for periodic left ear tinnitus.  In his February 1997 claim, 
the veteran maintained that he experienced sleeplessness and 
emotional stress secondary to his service-connected tinnitus.

VA outpatient records dated from July to December 1997 show 
that the veteran complained of extremely annoying bilateral 
tinnitus.  The veteran had worsening bilateral tinnitus that 
caused sleep difficulty, was annoying and caused irritability 
and stress.  In December 1997, he complained of an inability 
to stay asleep due to tinnitus.  The diagnostic impression 
was primary insomnia.  Medication was prescribed, but the 
veteran said that it caused excessive drowsiness.  A 
psychiatric consultation was recommended.

A February 1998 VA outpatient psychiatric record reflects a 
diagnosis of insomnia due to tinnitus.  According to a May 
1998 VA outpatient psychiatric clinic record, the veteran 
reported having insomnia due to tinnitus.  He did not have 
any psychosis problem and all of his insomnia was due to his 
tinnitus due to hearing damage in service.  The veteran 
worked full time and got along well with his family.  He did 
not have a work-related problem and did not believe he had a 
mental problem.  The veteran did not take the prescribed 
medication and did not think it helped him.  He said that his 
tinnitus will be with him and he had to learn to live with 
it.  He denied depression and suicidal and homicidal ideas, 
was oriented to all four spheres, had normal intelligence and 
memory with adequate insight and judgment.  A VA psychiatrist 
assessed insomnia due to tinnitus.

At his November 1998 personal hearing, the veteran testified 
that he experienced an inability to sleep more than three 
consecutive hours before awakening due to tinnitus.  He said 
a VA physician attributed his sleep difficulty to tinnitus 
and that sleeping pills were prescribed.

B. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

According to 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  Secondary 
service connection may also be established when there is 
aggravation of a veteran's nonservice-connected condition as 
the proximate result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. at 448.

The veteran has contended that service connection should be 
granted for a disorder manifested by insomnia and stress, due 
to service-connected tinnitus.  He was service-connected for 
left ear tinnitus in March 1993.  VA outpatient records dated 
in 1997 reflect his complaints of worsening tinnitus that 
caused insomnia and irritability.  In February and May 1998, 
a VA psychiatrist assessed the veteran with insomnia due to 
tinnitus.

The Board will accord the veteran the benefit of the doubt on 
this issue and find that that he experienced insomnia due to 
his service-connected left ear tinnitus.  38 U.S.C.A. § 
5107(b).  However, the veteran has submitted no evidence to 
show that he currently has stress due to service-connected 
tinnitus.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has stress due to 
tinnitus has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

There is no question that the tinnitus has caused insomnia.  
There is medical evidence and a VA psychiatrist's assessment 
that the veteran has insomnia due to tinnitus.  There is no 
medical evidence to the contrary. Accordingly, the Board 
finds that the veteran's insomnia is proximately due to and 
the result of his service-connected tinnitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.310(a).




ORDER

New and material having not been submitted, the application 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss is denied.

Service connection is granted for insomnia as due to service-
connected tinnitus.


REMAND

The veteran seeks service connection for a skin condition, 
including as due to an undiagnosed illness.  When examined 
for enlistment into service in July 1969, he reported having 
acne and, in 1970, service medical records show he was 
treated for acne.  Post service, VA examination reports and 
medical records have variously diagnosed him with Lichen 
simplex chronicus, acne vulgaris and tinea pedis, 
onychomycosis and calluses of the feet.  See 38 C.F.R. 
§ 3.317 (1999).  

The Board notes that in his June 1998 substantive appeal and 
at his November 1998 personal hearing, the veteran indicated 
that he first experienced a skin problem while serving in 
Saudi Arabia during the Persian Gulf War.  He had an open 
right wrist sore that he showed to a flight surgeon while in 
Oman and was treated with ointment.  The veteran said he 
discussed his skin problem at (on?) his retirement physical 
examination.

However, a preliminary review of the record of evidence does 
not show that a copy of the veteran's retirement examination 
report is included with his service medical records.  In 
light of the veteran's lengthy period of military service and 
repeated assertions of reporting a skin disorder at the time 
he was examined for retirement in 1992, the Board believes 
further effort should be made to obtain a copy of the 
examination report, prior to final consideration of the 
veteran's claim.  See e.g., Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the veteran's claim for service connection for a 
skin disorder is REMANDED to the RO for the following 
actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are 
already of record.  

2. The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's 1992 retirement 
examination report and associate it 
with the claims file. 

3. Thereafter, the RO should again review 
the record and undertake any further 
development so indicated.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond, 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



